                      United States Bankruptcy Court
                     Northern District of California


In re:                                              Case No. 20-50469-SLJ

MORDECHAI KOKA                                      Chapter 11

________________________/

                    DALE GARDNER AND MELISSA GARDNER’S
                 PROPOSED COMBINED PLAN OF REORGANIZATION
                         AND DISCLOSURE STATEMENT
                             (April 16, 2021)

INTRODUCTION

     This is Dale Gardner and Melissa Gardner’s (the “Plan
Proponent”) Combined Chapter 11 Plan of Reorganization and
Disclosure Statement (“Plan”). The Plan identifies each known
creditor by name and describes how each claim will be treated if
the Plan is confirmed.

     Part 1 contains the treatment of creditors with secured
claims; Part 2 contains the treatment of general unsecured
creditors. Taxes and other priority claims would be paid in
full, as shown in Part 3.

     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots must be
received by the Plan Proponent’s counsel, and objections to
confirmation must be filed and served, no later than [date]. The
court will hold a hearing on confirmation of the Plan on [date]
at [time].

     Attached to the Plan are exhibits containing financial
information that may help you decide how to vote and whether to
object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the
filing of the bankruptcy petition and describes significant
events that have occurred during this Chapter 11 case. Exhibit 2
contains an analysis of how much creditors would likely receive
in a Chapter 7 liquidation. Exhibit 3 shows monthly income and
expenses for the estate. Exhibit 4 describes how much the
Disbursing Agent is required to pay on the effective date of the
plan. Exhibit 5 shows the monthly income and expenses related to


Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -1-
Case: 20-50469    Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 1 of
                                         27
each investment property. Exhibit 6 provides additional terms
governing the Plan and the means of effectuating the Plan.

     Whether the Plan is confirmed is subject to complex legal
rules that cannot be fully described here. You are strongly
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace Debtor’s pre-
confirmation debts. Creditors may not seize their collateral or
enforce their pre-confirmation debts so long as the Disbursing
Agent performs all obligations under the Plan. If the Disbursing
Agent defaults in performing Plan obligations, any creditor can
file a motion to have the case dismissed or converted to a
Chapter 7 liquidation, or enforce their non-bankruptcy rights.
Debtor will be discharged from all pre-confirmation debts (with
certain exceptions) if the Disbursing Agent makes all Plan
payments. Enforcement of the Plan, discharge of Debtor, and
creditors’ remedies if the Disbursing Agent defaults are
described in detail in Parts 5 and 6 of the Plan.

PART 1: TREATMENT OF SECURED CREDITORS

Property to be Sold.
Class                           1(A)
Name of Creditor                HSBC Bank USA, National Association as
                                Trustee for Merrill Lynch Mortgage Investors,
                                Inc., Mortgage Pass-Through Certificates,
                                MANA Series 2007-AF1
Collateral                      858 Acalanes Road (1st DOT)
                                Lafayette, California 94549
Amount Due                      $965,095.64
Monthly Payment                 $0.00
Value of Collateral             $1,500,000 (estimate)


Class                           1(B)
Name of Creditor                Deutsche Bank National Trust Company, as
                                Indenture Trustee for the Impac CMB Trust
                                Series 2007-A
Collateral                      1702 Paru Street (1st DOT)
                                Alameda, California 94501
Amount Due                      $824,534.99
Monthly Payment                 $0.00
Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -2-
Case: 20-50469    Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 2 of
                                         27
Value of Collateral             $1,750,000 (estimate)


Class                           1(C)
Name of Creditor                Citibank West, FSB
Collateral                      1702 Paru Street (2nd DOT)
                                Alameda, California 94501
Amount Due                      $153,000.00
Monthly Payment                 $0.00
Value of Collateral             $1,750,000 (estimate)


     The Disbursing Agent will sell the above collateral, paying
secured creditors from the proceeds of the sale. The Disbursing
Agent will file a motion for approval of any such sale on 28 days
notice to lien holders. Unless the court orders otherwise, a
lien holder whose lien is not in bona fide dispute may credit bid
the amount of its lien at the sale. Any deficiency claim is a
general unsecured claim treated in Part 2.

     The Disbursing Agent is not required to make any post-
confirmation contractual mortgage payments to creditors in these
classes. However, in the event that the Disbursing Agent is
unable to sell any of the properties identified in Part 1 within
six (6) months from the Effective Date, then the Disbursing Agent
has sole discretion to make post-confirmation contractual
mortgage payments to creditors in these classes from rents,
issues, and profits received from the post-confirmation use or
lease of these properties.

     In the event that the Disbursing Agent seeks to sell any of
the above properties for an amount that is insufficient to pay
each secured claim in full, the Disbursing Agent shall obtain
written consent from each lien holder prior to selling the
property, and any deficiency claim shall be treated as a general
unsecured claim pursuant to Class 2(b) of the Plan.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Disbursing Agent is not in material
default under the Plan (defined in Part 6(c)). These secured
claims are impaired and are entitled to vote on confirmation of
the Plan.

///
///
///
///
Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -3-
Case: 20-50469    Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 3 of
                                         27
PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS
Class 2(a). Small Claims.
Name of Creditor                        Amount of Claim         Amount to be Paid
CBA Collection Bureau                           $    2,530.00            $     1,000.00
Citi Visa (Costco)                              $    4,490.00            $     1,000.00
Credit Collection                               $      193.00            $       193.00
Franchise Tax Board                             $      399.51            $       399.51
Houzz                                           $    2,000.00            $     1,000.00
Sales Force                                     $    7,000.00            $     1,000.00
United Site Services                            $    7,000.00            $     1,000.00
TOTAL                                           $   23,612.51            $     5,592.51


     This class includes any creditor whose allowed claim is
$7,000.00 or less, and any creditor in Class 2(b) whose allowed
claim is larger than $7,000.00 but agrees to reduce its claim to
$7,000.00. Each creditor will receive on the Effective Date of
the Plan a single payment equal to the lesser of 100.00% of its
allowed claim or $1,000.00.

     Creditors in this class may not take any collection action
against the Disbursing Agent so long as the Disbursing Agent is
not in material default under the Plan (defined in Part 6(c)).
Claimants in this class are impaired and are entitled to vote on
confirmation of the Plan, unless their claims are paid in full
with interest on the Effective Date of the Plan.

Class 2(b). General Unsecured Claims.
Name of Creditor            Amount of      Disputed      Effective         Estimated
                              Claim           Y/N           Date         Total Amount
                                                          Payment         to be Paid

Jeff Hanna              $     84,941.50         N       $ 16,988.30       $    60,186.76
Amalia Hanna
Allan Hulgan            $     54,400.00         N       $ 10,880.00       $    38,546.06
Nicole Hulgan
Daniel Morgan           $    100,682.36         N       $ 20,136.47       $    71,340.22
Thanh-Tam Morgan
Mai T. Hoang            $     18,125.00         N       $   3,625.00      $    12,842.78
Dale Gardner            $ 1,285,810.91          N       $       0.00      $   653,921.31
Melissa Gardner
TOTAL                   $ 1,543,959.77          -       $ 51,629.77       $   836,837.14


Individual Chapter 11
Combined Plan & Disclosure Statement                                   (Version: 7/30/12)
April 16, 2021                       -4-
Case: 20-50469    Doc# 114    Filed: 04/16/21   Entered: 04/16/21 10:00:02    Page 4 of
                                          27
     Allowed claims of general unsecured creditors not treated as
small claims (including allowed claims of creditors whose
executory contracts or unexpired leases are being rejected under
this Plan) shall be paid as follows:

     All creditors in this class, except for Dale Gardner and
Melissa Gardener, will receive a payment equal to 20.00% of their
allowed claim on the Effective Date.

     Thereafter, all creditors in this class will receive a pro-
rata distribution, based on the allowed amount of their claim, of
all proceeds of sale from property liquidated under the Plan or
previously liquidated by Debtor after payment in full of: (i) all
secured claims provided for in Part 1; (ii) all costs, fees,
taxes, and other charges incurred by the Disbursing Agent from
liquidating property under this Plan or from property previously
liquidated by Debtor; (iii) all claims provided for in Class
2(a); (iv) all administrative claims provided for in Part 3;
(v) all priority claims provided for in Part 4; and (vi) all fees
and costs due and payable to the Disbursing Agent and
professionals employed by the Disbursing Agent provided for in
Part 8, in an amount not to exceed 100.00% of their allowed
claim, with all surplus funds returned to Debtor.

     Creditors in this class may not take any collection action
against the Disbursing Agent so long as the Disbursing Agent is
not in material default under the Plan (defined in Part 6(c)).
This class is impaired and is entitled to vote on confirmation of
the Plan. The Plan Proponent has indicated above whether a
particular claim is disputed.

PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS
(a) Professional Fees. The Disbursing Agent will pay the
following professional fees in full on the Effective Date, upon
approval by the court, or at such time that the Disbursing Agent
has sufficient funds to make payment in full on account of the
allowed professional fees, whichever is later.

Name and Role of Professional                              Estimated Amount
Farsad Law Office, P.C. (Counsel for Debtor)                          $    5,000.00


     Professionals may not take collection action against the
Disbursing Agent so long as the Disbursing Agent is not in
material default under the Plan (defined in Part 6(c)). Estate
professionals are not entitled to vote on confirmation of the
Plan.

Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
April 16, 2021                       -5-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 5 of
                                        27
(b) Other Administrative Claims. The Disbursing Agent will pay
other allowed claims entitled to priority under section 503(b) in
full on the Effective Date or upon approval by the court,
whichever is later; except expenses incurred in the ordinary
course of the Disbursing Agent’s business or financial affairs,
which shall be paid when normally due and payable (these
creditors are not listed below). All fees payable to the United
States Trustee as of confirmation will be paid on the Effective
Date; post-confirmation fees to the United States Trustee will be
paid when due.

     Administrative Creditors may not take any collection action
against the Disbursing Agent so long as the Disbursing Agent is
not in material default under the Plan (defined in Part 6(c)).
Administrative claimants are not entitled to vote on confirmation
of the Plan.

 Name of Administrative Creditor                                       Estimated Amount of
                                                                       Claim
 Meyer Law Group, LLP (Counsel for Plan Proponent)1                                    $ 15,000.00


(c) Tax Claims. The Disbursing Agent will pay allowed claims
entitled to priority under section 507(a)(8) in full over time
with interest (at the non-bankruptcy statutory interest rate) in
equal amortizing payments in accordance with section 511 of the
Bankruptcy Code. Payments will be made monthly, due on the 15th
day of the month, starting in the month after the Effective Date.
To the extent amounts owed are determined to be other than as
shown below, appropriate adjustments will be made in the number
of payments.

     Priority tax creditors may not take any collection action
against the Disbursing Agent so long as the Disbursing Agent is
not in material default under the Plan (defined in Part 6(c)).
Priority tax claimants are not entitled to vote on confirmation
of the Plan.
 Name of Creditor                   Estimated         Statutory        Payment          Number of
                                    Amount of         Interest         Amount           Payments
                                    Claim             Rate
 Internal Revenue Service           $ 1,670.00                3.00%    $ 1,670.00             12
 Franchise Tax Board                $ 1,598.05                3.00%    $ 1,598.05             12

       1 After confirmation of the Plan, Meyer Law Group, LLP will file a motion for a substantial

contribution pursuant to 11 U.S.C. §§ 503(b)(3)(D) and (b)(4) prior to receiving any funds from
the Disbursing Agent.
       2   The Disbursing Agent shall make these payments on the Effective Date.
Individual Chapter 11
Combined Plan & Disclosure Statement                                               (Version: 7/30/12)
April 16, 2021                       -6-
Case: 20-50469        Doc# 114      Filed: 04/16/21    Entered: 04/16/21 10:00:02         Page 6 of
                                                27
(d) Priority Security Deposits. The Disbursing Agent will pay
allowed claims entitled to priority under section 507(a)(7) after
the creditor surrenders possession of their leasehold interest to
the Disbursing Agent consistent with applicable California law.

     To the extent that the Disbursing Agent sells any property
identified in Part 1 subject to a leasehold interest in which the
creditor has an allowed claim entitled to priority under section
507(a)(7), the Disbursing Agent shall have the option to: (a)
transfer to the buyer at close of escrow the full amount of the
security deposit set forth below in full satisfaction of the
allowed claim of the creditor; or (b) provide the buyer with a
credit at close of escrow in the aggregate amount of the security
deposits set forth below in full satisfaction of the allowed
claim of the creditor.

Name of Creditor                Property for                        Amount of
                                Security Deposit                    Deposit
Alexander Beuscher              Residential Lease for                      $ 1,895.00
Scott Beuscher                  1702 Paru Street
                                Alameda, California 94501
Julia Mackenzie                 Residential Lease for                      $ 2,750.00
Lauren Mackenzie                1702 Paru Street
Tammy Le                        Alameda, California 94501
Elliot Allan
Manolo Penaranda                Residential Lease for                      $ 3,000.00
Erlina Penaranda                1702 Paru Street
Arnaldo Catolos                 Alameda, California 94501
Tate Aaron Catolos


     Priority security deposit creditors may not take any
collection action against the Disbursing Agent so long as the
Disbursing Agent is not in material default under the Plan
(defined in Part 6(c)). Priority security deposit claimants are
not entitled to vote on confirmation of the Plan.

PART 4:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. The Disbursing
Agent assumes the following executory contracts and/or unexpired
leases upon confirmation of this Plan and will perform all pre-
confirmation and post-confirmation obligations thereunder. Post-
confirmation obligations will be paid as they come due. Pre-
confirmation arrears will be paid in full on the Effective Date.

///
///
///
Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
April 16, 2021                       -7-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02    Page 7 of
                                        27
Name of          Description of      Estimated        Installment    Number of
Counter-         Contract/Lease      Total Cure       Amount         Installments
Party                                Amount
[None]


(b) Executory Contracts/Unexpired Leases Rejected. The
Disbursing Agent rejects the following executory contracts and/or
unexpired leases and surrenders any interest in the affected
property, and allows the affected creditor to obtain possession
and dispose of its property, without further order of the court.
Claims arising from rejection of executory contracts have been
included in Class 2(b) (general unsecured claims).

Name of Counter-Party                      Description of Contract/Lease
Alexander Beuscher                         Residential Lease for
Scott Beuscher                             1702 Paru Street
                                           Alameda, California 94501
Julia Mackenzie                            Residential Lease for
Lauren Mackenzie                           1702 Paru Street
Tammy Le                                   Alameda, California 94501
Elliot Allan
Manolo Penaranda                           Residential Lease for
Erlina Penaranda                           1702 Paru Street
Arnaldo Catolos                            Alameda, California 94501
Tate Aaron Catolos
Castlemont Realty (DRE No. 01354670)       Residential Listing Agreement for
Richard Dahnken                            1702 Paru Street, Alameda, California
                                           94501 and 858 Acalanes Road,
                                           Lafayette, California 94549


(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed rejected.

PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION
(a) Discharge. Debtor shall not receive a discharge of debts
until the Disbursing Agent makes all payments due under the Plan
or the court grants a hardship discharge.

(b) Vesting of Property. Immediately upon entry of an order
confirming the Plan, all property of the estate and interests of
Debtor will vest in the bankruptcy estate subject to exclusive
administration by the Disbursing Agent free and clear of all
claims and interests except as provided in this Plan.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor
Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -8-
Case: 20-50469    Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 8 of
                                         27
and/or the Disbursing Agent undertakes in the confirmed Plan
replace those obligations to creditors that existed prior to the
Effective Date of the Plan. Debtor and/or the Disbursing Agent’s
obligations under the confirmed Plan constitute binding
contractual promises that, if not satisfied through performance
of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien
under the Plan, that creditor retains all rights provided by such
lien under applicable non-Bankruptcy law.

PART 6: REMEDIES IF THE DISBURSING AGENT DEFAULTS IN PERFORMING
THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation obligation
or the obligation due under the Plan, so long as the Disbursing
Agent is not in material default under the Plan, except as
provided in Part 6(e) below.

(b) Obligations to Each Class Separate. The Disbursing Agent’s
obligations under the Plan are separate with respect to each
class of creditors. Default in performance of an obligation due
to members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 6, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.

(c) Material Default Defined. If the Disbursing Agent fails to
make any payment, or to perform any other obligation required
under the Plan, for more than 10 days after the time specified in
the Plan for such payment or other performance, any member of a
class affected by the default may serve upon the Disbursing Agent
a written notice of the Disbursing Agent’s default. If the
Disbursing Agent fails within 30 days after the date of service
of the notice of default either: (i) to cure the default; (ii) to
obtain from the court an extension of time to cure the default;
or (iii) to obtain from the court a determination that no default
occurred, then the Disbursing Agent is in Material Default under
the Plan to all the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and serve
Individual Chapter 11
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
April 16, 2021                       -9-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 9 of
                                        27
a motion to dismiss the case or to convert the case to Chapter 7;
or (ii) without further order of the court has relief from stay
to the extent necessary, and may pursue its lawful remedies to
enforce and collect Debtor’s pre-confirmation obligations.

(e) Claims not Affected by Plan. Upon confirmation of the Plan,
and subject to Part 5(c), any creditor whose claims are left
unimpaired under the Plan may, notwithstanding paragraphs (a),
(b), (c), and (d) above, immediately exercise all of its
contractual, legal, and equitable rights, except rights based on
default of the type that need not be cured under section
1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the estate
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may
exercise jurisdiction over proceedings concerning: (i) whether
the Disbursing Agent is in Material Default of any Plan
obligation; (ii) whether the time for performing any Plan
obligation should be extended; (iii) adversary proceedings and
contested matters pending as of the Effective Date or
specifically contemplated in this Plan to be filed in this court
(see Part 7(f)); (iv) whether the case should be dismissed or
converted to one under Chapter 7; (v) any objections to claims;
(vi) compromises of controversies under Fed. R. Bankr. Pro. 9019;
(vii) compensation of professionals; and (viii) other questions
regarding the interpretation and enforcement of the Plan.

PART 7: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is
the later of: (i) the fifteenth (15th) day following the date of
the entry of the order of confirmation, if no notice of appeal
from that order has been filed; or (ii) the tenth (10th) day
after the Disbursing Agent receives turnover of all funds of
estate held by Debtor and Debtor’s counsel. If a notice of
appeal has been filed, the Disbursing Agent may waive the
finality requirement and put the Plan into effect, unless the
order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.


Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -10-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 10 of
                                         27
(b) Disputed Claim Reserve. The Disbursing Agent will create a
reserve for disputed claims. Each time the Disbursing Agent
makes a distribution to the holders of allowed claims, the
Disbursing Agent will place into a reserve the amount that would
have been distributed to the holders of disputed claims if such
claims had been allowed in the full amount claimed. If a
disputed claim becomes an allowed claim, the Disbursing Agent
shall immediately distribute to the claimant from the reserve an
amount equal to all distributions due to date under the plan
calculated using the amount of the allowed claim. Any funds no
longer needed in reserve shall be returned to the Disbursing
Agent.

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, the Plan Proponent reserves the right to seek confirmation
of the Plan despite the rejection of the Plan by one or more
classes of creditors.

(d) Severability. If any provision in the Plan is determined to
be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of
decision or procedure applies, the laws of the State of
California govern the Plan.

(f)   Lawsuits.

     The Plan Proponent believes that causes of action for
fraudulent transfers, voidable preferences, or other claims for
relief exist against the following parties:

      Party          Creditor       Nature of       Amount of     Will Disbursing
                        Y/N           Claim           Claim       Agent Prosecute
                                                                      Action?
                                                                        Y/N
 [NONE]


     The Disbursing Agent shall have the right, post-
confirmation, to pursue any and all causes of action, whether or
not set forth in Section 7(f) of the Plan or otherwise listed in
any of the bankruptcy schedules filed by Debtor in this case.

(g) Notices. Any notice to Debtor, the Plan Proponent, or the
Disbursing Agent shall be in writing, and will be deemed to have

Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -11-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 11 of
                                         27
been given three days after the date sent by first-class mail,
postage prepaid and addressed as follows:

      Debtor                                  Debtor’s Counsel
      Mordechai Koka                          Farsad Law Office, P.C.
      1409 Enderby Way                        Attn: Arasto Farsad, Esq.
      Sunnyvale, CA 94087                     1625 The Alameda, Suite 525
                                              San Jose, CA 95126
                                              farsadlaw1@gmail.com

      Plan Proponent                          Plan Proponent’s Counsel
      Dale Gardner                            Meyer Law Group, LLP
      Melissa Gardner                         Attn: Brent D. Meyer, Esq.
      442 Fulton Court                        268 Bush Street #3639
      San Jose, CA 95051                      San Francisco, CA 94104
                                              brent@meyerllp.com

      Disbursing Agent
      Janina Hoskins
      P.O. Box 158
      Middletown, CA 94561
      jmelder7@aol.com

(h) Post-Confirmation United States Trustee Fees. Following
confirmation, the Disbursing Agent shall continue to pay
quarterly fees to the United States Trustee to the extent, and in
the amounts, required by 28 U.S.C. § 1930(a)(6). So long as the
Disbursing Agent is required to make these payments, the
Disbursing Agent shall file with the court quarterly reports in
the form specified by the United States Trustee for that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed
secured claim can make a timely election under section 1111(b) no
later than 14 days before the first date set for the hearing on
confirmation of the Plan.

(j) Cash Collateral Vests in the Disbursing Agent. On the
Effective Date, all cash collateral generated since the Petition
Date (March 10, 2020) from use of property set forth in Part 1 of
the Plan and in the possession, custody, or control of Debtor,
shall vest in the Disbursing Agent free and clear of all liens,
claims, interests, and encumbrances.

(k) Returned Payments. After the date of confirmation of the
Plan, all funds disbursed by the Disbursing Agent that are
returned or otherwise not duly negotiated by the claimant (e.g.,
because the claimant could not be located or refused to accept
Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -12-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 12 of
                                         27
the funds) and are not claimed within 90 days after the initial
disbursement, shall be retained by the Disbursing Agent. Unless
and until the claimant provides written notice to the Disbursing
Agent at the address set forth in Section 7(g) of the Plan, the
Disbursing Agent shall have no further obligation to make any
additional distributions to the claimant pursuant to the Plan.



Dated: April 16, 2021                          /s/ BRENT D. MEYER
                                              Attorney for Plan Proponent




Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -13-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 13 of
                                         27
Attorney Certification

     I, Brent D. Meyer, am legal counsel for the Plan Proponent
in the above-captioned case and hereby certify the following: (i)
the foregoing plan is a true and correct copy of the Individual
Chapter 11 Combined Plan and Disclosure Statement promulgated by
the Northern District of California, San Francisco Division, on
July 30, 2012 (the “Standard-Form Plan”); and (ii) except as
specified below, there have been no alterations or modifications
to any provision of the Standard-Form Plan.

     The following provisions of the Standard-Form Plan have been
altered or otherwise modified.

         •   Exhibit A filed concurrently herewith is a redline copy
             identifying all alternations and modifications to any
             provision of the Standard-Form Plan.

     I declare that the foregoing is true and correct.                     Executed
this 16th day of April, 2021.


Dated: April 16, 2021                          /s/ BRENT D. MEYER
                                              Attorney for Plan Proponent




Individual Chapter 11
Combined Plan & Disclosure Statement                                (Version: 7/30/12)
April 16, 2021                       -14-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02    Page 14 of
                                         27
Exhibit 1 - Events That Led To Bankruptcy

     According to the Status Conference Statement filed by Debtor
on April 27, 2020, “[t]his case was commenced with the filing of
a petition under Chapter 11 on March 10, 2020” and “[t]he Debtor
filed the instant case to stop the non-judicial foreclosure of
his real property located at 858 Acalanes Road, Lafayette, CA
94549. See Dkt. No. 39.

     As many of the creditors of this case are well aware, Debtor
was the sole shareholder of Green Bay Builders, Inc. (“GBBI”),
which operated a business as a general contraction under
California Contractors State License Board (“CSLB”) License No.
1015144. Remarkably, however, Debtor was not personally licensed
as a general contractor by CSLB, but rather, utilized the license
of another general contractor (as RMO) to conduct business.

     As a result of at least two complaints filed against GBBI
and Debtor for its unlawful business practices, on August 19,
2020, CSLB issued a citation against GBBI for: (1) violation of
California Business & Professions Code § 7159 and issued a civil
penalty of $500 for this violation; (2) violation of California
Business & Professions Code § 7159.5 and issued a civil penalty
of $750 for this violation; and (3) violation of California
Business & Professions Code § 7161(b) and issued a civil penalty
of $750 for this violation. See CSLB Citation No. 2 2020 1159
(the “CSLB Citation”).

     Further, on April 1, 2021, the Office of the District
Attorney for the County of Santa Clara issued an arrest warrant
of Debtor based on the investigation conducted by the CSLB. In
particular, the pending charges against Debtor are: (1) violation
of California Insurance Code § 11880(a) for willfully
misrepresenting facts to obtain state compensation insurance
fund; (2) violation of California Penal Code § 484(b) for
unlawful diversion of funds; (3) violation of California Business
& Professions Code § 7159.5(a)(5) for accepting payment exceeding
work performed; and (4) violation of California Business &
Professions Code § 7159.3(a)(3) for receiving an excessive down
payment. See Case No. RF-2010-28024 (the “Criminal Case”).

     As of the date of this Plan, the Plan Proponent does not
have any further information related to the CSLB Citation or the
pending Criminal Case. However, since CSLB License No. 1015144
duly expired on June 30, 2020, it appears that GBBI and/or Debtor
no longer operate as general contractors doing business in the
State of California.
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -15-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 15 of
                                         27
Exhibit 2 - What Creditors Would Receive if the Case Were
Converted to a Chapter 7

Real Property #1: 1702 Paru Street, Alameda, CA 94501
 Fair Market            Liens            Cost of       Estimated           Amt of              Net
    Value                                 Sale        Income Tax         Exemption          Proceeds

 $ 1,750,000      1st   $ 824,544    $ 87,500.00      $    250,000   $           0.00   $434,956.00
                  2nd   $ 153,000


Real Property #2: 858 Acalanes, Lafayette, CA, 94549
 Fair Market            Liens            Cost of       Estimated           Amt of              Net
    Value                                 Sale        Income Tax         Exemption          Proceeds

 $ 1,500,000      1st   $ 965,096    $ 75,000.00      $    100,000   $           0.00   $359,904.00


Real Property #3: 3190 Vichy Avenue, Napa, CA 94558*
 Fair Market            Liens            Cost of       Estimated           Amt of              Net
    Value                                 Sale        Income Tax         Exemption          Proceeds

 $      -         1st     -          $     -              UNKNOWN    $       -          $198,502.31

        * The Vichy Property sold on August 24, 2020, and the Net Proceeds represent the amount
        deposited in the IOLTA Trust Account for Farsad Law Office, P.C. at close of escrow.


Personal Property:
            Description              Liquidation       Secured         Amt of                  Net
                                        Value           Claim        Exemption              Proceeds
 Cash                                $   3,845.00     $       0.00   $ 11,048.00        $        0.00
 Automobile #1                       $ 17,000.00      $       0.00   $ 17,000.00        $        0.00
 Automobile #2                       $   3,000.00     $       0.00   $    3,000.00      $        0.00
 Automobile #3                       $   3,000.00     $       0.00   $    3,000.00      $        0.00
 Household Furnishings               $   5,300.00     $       0.00   $    5,300.00      $        0.00
 Jewelry                             $         0.00   $       0.00   $    2,000.00      $        0.00
 Stocks / Investments                $         0.00   $       0.00   $           0.00   $        0.00
 Other Personal Property             $   2,850.00     $       0.00   $    2,850.00      $        0.00
 TOTAL                                                                                  $        0.00


 Net Proceeds of Real Property and Personal Property                                    $993,362.00
 Recovery from Preferences / Fraudulent Conveyances                          [ADD]      $        0.00
 Chapter 7 Administrative Claims                                     [SUBTRACT]         $        0.00
 Chapter 11 Administrative Claims                                    [SUBTRACT]         $ 35,670.00

Individual Chapter 11
Combined Plan & Disclosure Statement                                                (Version: 7/30/12)
April 16, 2021                       -16-
Case: 20-50469      Doc# 114        Filed: 04/16/21   Entered: 04/16/21 10:00:02            Page 16 of
                                                 27
 Priority Claims                                                    [SUBTRACT]      $    3,268.00
 Chapter 7 Trustee Fees                                             [SUBTRACT]      $126,705.00
 Chapter 7 Trustee’s Professionals                                  [SUBTRACT]      $155,000.00
 NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED CREDITORS                        $672,719.00


 Estimated Amount of Unsecured Claims                                               $ 1,567,572
 Percent Distribution to Unsecured Creditors Under Proposed Plan                          70.86%*
 Percent Distribution to Unsecured Creditors Under Liquidation                            42.91%^

        * In the Plan, all creditors in Class 2(b), except for Dale Gardner and Melissa Gardner,
will receive a distribution of 20.00% of their allowed claim on the Effective Date, which when
included with additional pro-rata distributions, are estimated to receive total distributions of
70.86%, while the estimated distribution to Dale Gardner and Melissa Gardner is 50.86%.

        ^ At the time of drafting this Plan, the Plan Proponent did not have access to sufficient
information to determine the applicable taxes (if any) due and owing to the Internal Revenue
Service and the Franchise Tax Board resultant from the sale of estate property, and in particular,
the Paru Property, the Acalanes Property, and the Vichy Property. As such, the actual dividend
that general unsecured creditors would receive under a liquidation in Chapter 7 may be lower than
the estimated dividend (42.91%) set forth in the analysis, which also could affect the actual
dividend that general unsecured creditors in Class 2(b) will receive under this Plan.




Individual Chapter 11
Combined Plan & Disclosure Statement                                            (Version: 7/30/12)
April 16, 2021                       -17-
Case: 20-50469      Doc# 114     Filed: 04/16/21    Entered: 04/16/21 10:00:02          Page 17 of
                                              27
Exhibit 3 - Monthly Income and Expenses*

 Income                                                                               Amount
 Gross Employment Income                                                          $       0.00
 Gross Business Income                                                            $ 7,545.00
 Positive Cash Flow on Investment Property (Exhibit 5, Line A)                    $       0.00
 A. Total Monthly Income                                                          $ 7,545.00


 Expenses                                                                             Amount
 Includes Plan Payments on Secured Claims for Residence and Car
 Payroll Taxes and Related Withholdings                                           $       0.00
 Retirement Contributions (401k, IRA, PSP)                                        $       0.00

 Shelter Expenses (rent/mortgage, insurance, taxes, utilities)                    $     704.00
 (Total Arrearages on Principal Residence are UNKNOWN)
 Household Expenses (food)                                                        $     700.00

 Transportation Expenses (car payments, insurance, fuel)                          $     924.00
 Personal Expenses (e.g. recreation, clothing, laundry, medical)                  $     500.00
 Mortgage Expense on Rental Property                                              $ 4,699.00
 Other Expenses                                                                   $      59.00
 Negative Cash Flow on Investment Property (Exhibit 5, Line B)                    $       0.00
 B. Total Monthly Expenses                                                        $ 7,545.00


 C. Disposable Income (Line A - Line B)                                           $     -41.00


 Plan Payments                                                                        Amount
 Plan Payments Not Included in Calculating Disposable Income
 Administrative Claims                                                            $       0.00
 Priority Claims                                                                  $       0.00
 General Unsecured Claims                                                         $       0.00
 D. Total Plan Payments                                                           $       0.00


 E. Plan Feasibility (Line C - Line D)                                            $     -41.00
 (Not feasible if less than zero)

        * At the time of drafting this Plan, the Plan Proponent did not have information
regarding the current monthly income and expenses of Debtor, and the above amounts are derived
from Schedule I: Your Income and Schedule J: Your Expenses. See Dkt. No. 27, p. 27-30. However,
since the Disbursing Agent will liquidate the property set forth in Part 1 of the Plan, and will
not make ongoing monthly distributions for Debtor’s personal expenses, it is unlikely that the
above income and/or expenses will have any material impact on feasibility of the Plan.

Individual Chapter 11
Combined Plan & Disclosure Statement                                           (Version: 7/30/12)
April 16, 2021                       -18-
Case: 20-50469     Doc# 114      Filed: 04/16/21    Entered: 04/16/21 10:00:02        Page 18 of
                                              27
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                              Amount          Amount
 A. Projected Total Cash on Hand on Effective Date                         $129,732.00
    Payments on Effective Date
      Administrative Expense Claims                       $ 20,000.00
      Priority Claims                                     $   3,268.05
      Small Claims (Class 2(a)                            $   5,592.51
      Unsecured Claims (Class 2(b))                       $ 51,629.77
      U.S. Trustee Fees                                   $     650.00
 B. Total Payments on Effective Date                                       $ 81,140.33

 C. Net Cash on Effective Date (Line A - Line B)                           $ 48,591.67
 (Not feasible if less than zero)




Individual Chapter 11
Combined Plan & Disclosure Statement                                   (Version: 7/30/12)
April 16, 2021                       -19-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02    Page 19 of
                                         27
Exhibit 5 - Investment Property Analysis


Properties with Positive Monthly Cash-Flow:
Real Property #1 Income: 1702 Paru Street, Alameda, CA 94501*
     Rental         Mortgage           Insurance        Property          Other        Net Income
     Income                                               Taxes         Expenses

 $     N/A        1st   N/A        $      N/A       $      N/A      $      N/A         $       N/A


Real Property #2 Income: 858 Acalanes, Lafayette, CA, 94549*
     Rental         Mortgage           Insurance        Property          Other        Net Income
     Income                                               Taxes         Expenses

 $     N/A        1st   N/A        $      N/A       $      N/A      $      N/A         $       N/A

        * Pursuant to Part 1 of the Plan, the Disbursing Agent will sell these properties for the
benefit of creditors, and as such, it not anticipated that rental income generated by these
properties (if any) will have any material impact on distributions to creditors under this Plan.


 A. Total Positive Cash Flow                                                          $        -



Properties with Negative Monthly Cash-Flow:

 B. Total Negative Cash Flow                                                               $       0.00




Individual Chapter 11
Combined Plan & Disclosure Statement                                               (Version: 7/30/12)
April 16, 2021                       -20-
Case: 20-50469      Doc# 114     Filed: 04/16/21     Entered: 04/16/21 10:00:02            Page 20 of
                                              27
Exhibit 6 – Additional Plan Provisions

PART 8.    MEANS OF EXECUTION OF PLAN

(a)   Post-Confirmation and Appointment of Disbursing Agent.

     (i) Termination of Debtor. Immediately upon entry of an
order confirming this Plan, the services of Mordechai Koka acting
as debtor-in-possession of the bankruptcy estate shall be
terminated in the entirety, and Mordechai Koka shall not have any
management, control, or other authority over the post-
confirmation estate or property of the post-confirmation estate.

     (ii) Appointment of Disbursing Agent. Immediately upon
entry of an order confirming this Plan, attorney Janina M.
Hoskins of the Law Offices of Janina M. Hoskins shall be
designated and appointed as the post-confirmation disbursing
agent (the “Disbursing Agent”).

     The Disbursing Agent is appointed to effectuate an orderly
administration, liquidation, and disposition of property of
Debtor and the bankruptcy estate, as provided in this Plan, and
to distribute and pay to creditors of this case the proceeds of
these assets in accordance with the terms of this Plan. The
Disbursing Agent shall have exclusive management, control, and
authority over the entire post-confirmation estate and all assets
of bankruptcy estate that vest in the Disbursing Agent.

     The Disbursing Agent may serve without a bond. Immediately
upon entry of a Final Decree by the Court, the Disbursing Agent
shall be deemed discharged of all duties under this Plan.

     In the event that Janina M. Hoskins is unable or unwilling
to serve as the Disbursing Agent, then the Plan Proponent, in
their sole discretion, shall nominate an alternate or successor
Disbursing Agent subject to approval by the Court.

     (iii) Post-Confirmation Estate. Pursuant to Section 5(B) of
the Plan, immediately upon entry of an order confirming this
Plan, all property of the estate and all interests of Debtor will
vest in the bankruptcy estate subject to exclusive administration
by the Disbursing Agent free and clear of all claims, liens, and
interests except as otherwise provided in this Plan, and Debtor
and his bankruptcy estate shall be deemed to automatically and
irrevocably transfer all rights, title, and interest in their
assets, properties, claims, rights, and causes of action to the
Disbursing Agent as provided for in this Plan.
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -21-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 21 of
                                         27
     Upon transfer of the assets, properties, claims, rights,
and causes of action, the Disbursing Agent shall succeed to all
of Debtor’s assets, properties, claims, rights, and causes of
action, provided however, that the Disbursing Agent is not a
successor of Debtor for purposes of incurring his liabilities.

     (iv) Post-Confirmation Property. The Disbursing Agent may
in her business judgment use, sell, lease, abandon, dispose,
compromise, or otherwise settle any property or claims that
vested in the Disbursing Agent consistent with the terms of this
Plan, provided however, that all transactions outside of the
ordinary course of business shall require approval from the
Court.

     (v)   Retention of Professionals. The Disbursing Agent may
employ any professionals necessary to carry out those duties
required by the terms of this Plan, including but not limited to,
counsel for the Plan Proponent, and the Disbursing Agent is not
required to obtain approval by the Court to retain a professional
for post-confirmation services.

     (vi) Effectuating Documents. The Disbursing Agent, or such
other persons as the Disbursing Agent may approve, shall have
full and complete authority to execute, deliver, file, or record
such contracts, instruments, releases, and other agreements or
documents, and take such actions as may be necessary and
appropriate to effectuate and implement the terms and provisions
of this Plan. The Disbursing Agent or such other persons
designated by the Disbursing Agent shall be authorized to certify
or attest to any of the foregoing actions.

     (vii) Ad Valorem Property Taxes. The Disbursing Agent shall
have sole discretion to pay any ad valorem property taxes due and
payable on account of real property provided for in Part 1 of
this Plan, and to the extent that there are insufficient funds to
pay any ad valorem property tax obligation, the Disbursing Agent
shall have sole discretion to defer payment of these obligations
until there are sufficient funds in the estate.

(b) Funding of the Plan. In order to make required
disbursements, this Plan shall be funded with the following
property that vests in the Disbursing Agent:

         •   The net proceeds of sale from real property commonly
             known as Vichy Avenue, Napa, California 94558 currently
             held in the IOLTA attorney-client trust account of
             Farsad Law Office, P.C. in the approximate amount of
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -22-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 22 of
                                         27
             $129,732.00;
         •   Rents, issues, and profits from post-confirmation use
             or lease of property vested in the Disbursing Agent;
         •   Sale of real property commonly known as 1702 Paru
             Street, Alameda, California 94501;
         •   Sale of real property commonly known as 858 Acalanes,
             Lafayette, California, 94549; and
         •   Any other non-exempt property, claims, rights, causes
             of action, or interest that the Disbursing Agent can
             sell, liquidate, or otherwise dispose of for the
             benefits of creditors.

     In the schedules filed by Debtor in the Bankruptcy Case,
there does not appear to be any additional non-exempt assets
(real or personal property) of consequential value, which could
be liquidated for the benefit of creditors. As such, consistent
with Section 8.01(f) below, and after reasonable investigation,
it is anticipated that the Disbursing Agent will abandon all
exempt assets to Debtor pursuant to section 554.

(c)   Turnover of Estate Property.

     (i) Funds Held in IOLTA Trust Account. Within three (3)
days after entry of an order confirming this Plan, Farsad Law
Office, P.C. shall turn over to the Disbursing Agent all funds
(approximately $129,732.31) held in its IOLTA attorney-client
trust account from the sale of the 3190 Vichy Avenue, Napa,
California 94558 as authorized by Paragraph (15) of the Order
Authorizing Sale of Real Property [Dkt. No. 76].

     (ii) Tax Returns. Within seven (7) days after entry of an
order confirming this Plan, Farsad Law Office, P.C. and Debtor
shall turn over to the Disbursing Agent copies of all tax returns
for Debtor in its possession, custody, and control for tax years
ending December 31, 2016 through and including December 31, 2020.

     (iii) Insurance Policies. Within seven (7) days after entry
of an order confirming this Plan, Farsad Law Office, P.C. and
Debtor shall turn over to the Disbursing Agent copies of the
current declaration page for each insurance policy bound for
property of the estate, including but not limited to, each of
those real properties provided for in Part 1 of the Plan, in its
possession, custody, and control.

     (iv) Real Property. Within seven (7) days after entry of
an order confirming this Plan, Farsad Law Office, P.C. and Debtor
shall turn over to the Disbursing Agent all of the following for
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -23-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 23 of
                                         27
each parcel of real property identified in Part 1 of the Plan:
(1) copies of the current operative lease for each tenant; (2)
the current amount of rent paid by each tenant; (3) all keys,
garage door openers, and other instruments used to access the
property; (4) all gate codes, access codes, passwords, and
combination used to access any area of the property; and (5) the
current contact information (name, address, phone number, and
email address) for each tenant.

     (v)   Utilities. Within seven (7) days after entry of an
order confirming this Plan, Farsad Law Office, P.C. and Debtor
shall turn over to the Disbursing Agent a list (name, service,
payment amount, address for payment) for all utilities and
expenses paid by Debtor for each parcel of real property
identified in Part 1 of the Plan, including but not limited to,
water, garbage, sewer, trash, gardener, and electrical.

     (vi) Possession of Acalanes Property. Within forty-five
(45) days after entry of an order confirming this Plan, Debtor
shall vacate, surrender, and turn over to the Disbursing Agent
possession of real property located at 858 Acalanes, Lafayette,
California, 94549.

(d) Cooperation in Implementation of Plan. Farsad Law Office,
P.C. and Debtor shall cooperate in good faith with the Disbursing
Agent and her attorneys, professionals, and agents with respect
to implementation and performance of the terms of this Plan.

(e) Post-Confirmation Management. Upon entry of an order
confirming this Plan, the Disbursing Agent shall:

         •   Take any and all action reasonably necessary to take
             possession of and liquidate property of the post-
             petition estate;
         •   Have the right to use funds of the estate to pay
             reasonable and necessary expenses or maintain any
             encumbrance against any property pending liquidation or
             abandonment of such property;
         •   Sell in a commercially reasonable manner all real
             property identified in Part 1 of the Plan;
         •   Fulfill those duties specified in section 704 as
             expeditiously as possible;
         •   Possess each of the powers authorized of a trustee
             appointed in a case under Title 11, Chapter 11 of the
             United States Code, including without limitation,
             asserting any and all causes of action held by the
             estate under Chapter 3 and Chapter 5 of the United
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -24-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 24 of
                                         27
             States Code;
         •   Have the right and standing to pursue, defend, settle,
             or abandon any litigation claims;
         •   Have the right and obligation to analyze all filed
             proofs of claims, and if warranted, object to such
             claims;
         •   Monitor and supervise implementation of this Plan;
         •   Have the right to take any and all reasonable actions
             necessary to enforce the terms of this Plan.

(f) Abandonment of Estate Property. In reliance on Debtor’s
duly allowed exemptions claimed pursuant to California Code of
Civil Procedure §§ 703.140 et seq., on the thirty-first (31st)
day after entry of an order confirming this Plan, pursuant to
section 554, the Disbursing Agent shall be deemed to abandon all
rights, title, and interest in the following property:

         •   2013 Mercedes Benz S550;
         •   2004 Mercedes Benz S430;
         •   2006 Ford F150;
         •   Stove, refrigerator, microwave, cooking utensils,
             silverware/flatware, coffeemaker and blender, dining
             table for 6, 6 chairs, 1 cabinet, 1 mirror, 1 sofa, 2
             chairs, 1 living room table, 2 side tables, 1 bed, 2
             nightstand;
         •   TV, laptop, printer, iPhone, watch;
         •   Antique clock;
         •   Used clothing;
         •   Carpenter tools: hammer, saw, drill, drivers,
             screwdrivers
         •   Gardening tools: rake, blower, lawn mower, brooms;
         •   1 skill saws; 2 drills; 5 hammers; 7 screw drivers; 1
             sawzall; 1 jigsaw; 1 table saw; lathe; 1 drill-hammer;
         •   1 computer, 1 printer, small cabinet, office table,
             stationery; and
         •   5 boxes of screws; 10 boxes of nails; 15 sets of
             electrical outlets (switches, plates).

See Dkt. No. 27, Sch. C.

     Notwithstanding the foregoing, if the Disbursing Agent has
reasonable cause not to abandon any of the above-referenced
property to Debtor, then no later than thirty (30) days after
entry of an order confirming this Plan, the Disbursing Agent may
file a Notice of Non-Abandonment with the Court, and all property
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -25-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 25 of
                                         27
duly identified in that notice shall not be deemed automatically
abandoned pursuant to the terms of this Plan.

(g) Compensation for the Disbursing Agent and Professionals.
The Disbursing Agent and her professionals shall receive
reasonable compensation at their customarily rate consistent with
the standards set forth in sections 329 and 330 and reimbursement
of actual costs expended performing their duties under this Plan.

     No more frequently than on a quarterly basis, the Disbursing
Agent and her professionals shall file requests for approval of
compensation with the Court, and attach as exhibits, time records
for professional fees incurred and an itemization of costs
advanced. The Disbursing Agent shall provide at least ten (10)
days written notice for all requests for compensation to parties
entitled to receive notice pursuant to Part 8(j), and if no
timely opposition is filed, the Disbursing Agent may lodge orders
with the Court approving the requests for compensation.

     As of the date of this Plan, the hourly rate charged by the
Disbursing Agent for professional services related to
implementation of the terms and conditions of this Plan is
$475.00 per hour.

     In order to successfully implement this Plan, the Disbursing
Agent and her professionals may, in their sole discretion,
voluntarily reduce compensation due and payable for their
services rendered.

(h) Disbursements Made Pursuant to Plan. Notwithstanding any
provision in the Plan to the contrary, the Disbursing Agent may,
in her sole discretion, make interim or final disbursements to
creditors earlier than those deadlines set forth in the Plan.
All disbursements shall be made by the Disbursing Agent by check
drawn on a domestic bank, unless under the circumstances, the
Disbursing Agent determines that disbursement by a bank wire is
warranted and appropriate.

(i) Exculpations and Releases. To the maximum extent permitted
by applicable law, neither the Plan Proponent, the Disbursing
Agent, the bankruptcy estate, nor any of their employees,
officers, directors, shareholders, agents, members,
representatives, or the professionals employed or retained by any
of them, whether or not approved by the Court (each, an
“Indemnified Person”), shall have or incur any liability
whatsoever to any person or entity for an act taken or omission
made in good faith in connection with or related to the
Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -26-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 26 of
                                         27
formulation of this Plan, formulation of the Disclosure
Statement, or a contract, instrument, confirmation of this Plan,
or the consummation and implementation of this Plan and
transactions contemplated therein.

     Each Indemnified Person shall in all respects be entitled to
reasonably rely upon the advice of counsel in discharging its
duties and responsibilities under this Plan.

     However, notwithstanding the foregoing, an Indemnified
Person shall not be entitled to any exculpation or release for
acts of fraud, embezzlement, willful and malicious conduct, or
gross negligence.

     (j) Notice Requirements. For any action that requires
notice under this Plan, the Disbursing Agent shall provide notice
to: (i) all parties identified in Part 7(g) of this Plan; (ii)
all parties that have consented to receive Notice of Electronic
Filing (NEF) pursuant to the Court’s CM/ECF system and have
appeared in the Bankruptcy Case; (iii) all lien holders (if any)
affected by the notice; and (iv) all parties that have filed a
request to receive notice pursuant to this Plan, which shall be
docketed on the Court’s CM/ECF system in the Bankruptcy Case.




Individual Chapter 11
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
April 16, 2021                       -27-
Case: 20-50469   Doc# 114   Filed: 04/16/21   Entered: 04/16/21 10:00:02   Page 27 of
                                         27
